              Case: 3:21-cv-00561 Document #: 1 Filed: 09/07/21 Page 1 of 4


                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF WISCONSIN

                                       WESTERN DIVISION



JOSEPH SOULIER,                                   Case No.:

               Plaintiff,

v.                                                Personal Injury Action (28 U.S.C. §1346(b))

UNITED STATES OF AMERICA,

        Defendant.
 ___________________________________/

                                           COMPLAINT

          Plaintiff, JOSEPH SOULIER, by and through his undersigned counsel, files this Complaint

for damages against Defendant, UNITED STATES OF AMERICA, and alleges the following:

                                  I. JURISDICTION AND VENUE

     1.          According to 25 U.S.C. 450f et seq., any action against a native American tribe,

tribal organization, contractor, or employee operating under a contract, grant agreement, or any

other agreement or compact authorized by the Indian Self-Determination and Education

Assistance Act (hereinafter “Act”), is an action against the United States.

     2.          At all times relevant to this Complaint, Adam F. C. Leask (hereinafter “LEASK”),

worked as a police officer for the Red Cliff of Lake Superior Chippewa Indian Tribe (hereinafter

“INDIAN TRIBE”) under contract, grant agreement, or other agreement or compact authorized

by the Act.

     3.          At all times relevant to this Complaint, LEASK, was acting within the course and

scope of his employment under the Act for the INDIAN TRIBE.




                                                  1
           Case: 3:21-cv-00561 Document #: 1 Filed: 09/07/21 Page 2 of 4


   4.          The Plaintiff’s action against the United States for money damages arises under

the Federal Tort Claims Act, 28 U.S.C. §1346(b) and 28 U.S.C. §2671-2680 (hereinafter

“FTCA”).

   5.          The Plaintiff has complied with the pre-suit requirements for filing a lawsuit

pursuant to the FTCA:

             a. by presenting his administrative claim, pursuant to 28 U.S.C. §2675(a), to the

                 U.S. Department of Interior, Bureau of Indian Affairs (hereinafter “the

                 Department”) on August 25, 2020 (Attached hereto as Exhibit “A”);

             b. by waiting for six months for the Department to deny his claim;

             c. because the Department has denied the Plaintiff’s claim within six months of

                 the date the Plaintiff submitted his claim (Attached hereto as Exhibit “B”).

   6.          Plaintiff’s claims arose in Bayfield County, Wisconsin, making venue appropriate

in the United States District Court for the Western District of Wisconsin, under 28 U.S.C. §1391.

                                          II. PARTIES

   7.          At all times relevant to this Complaint, Plaintiff JOSEPH SOULIER (“Plaintiff”)

was an individual residing in the tribal land of the Red Cliff Band in the City of Bayfield, County

of Bayfield, State of Wisconsin and was a citizen of the State of Wisconsin.

   8.          At all times material hereto, Defendant UNITED STATES is the proper party in

interest pursuant to 28 U.S.C §2679 as the tortfeasor, the Indian tribe and its employee, must be

sued through an action brought directly against the UNITED STATES when the UNITED

STATES has made a determination that the tortfeasor was in the course and scope of employment

when the subject tort occurred.




                                                2
           Case: 3:21-cv-00561 Document #: 1 Filed: 09/07/21 Page 3 of 4




                                III. FIRST CAUSE OF ACTION

                                    (Automobile Negligence)
    9.         Plaintiff realleges and incorporates by reference paragraphs 1 to 8.

    10.        At all times relevant to this Complaint, RED CLIFF POLICE DEPARTMENT

(hereinafter “RED CLIFF”) was in possession of, owned and operated a 2014 Ford F-150 bearing

VIN # 1FTFW1EF3EFC72283, in the tribal land of Red Cliff Band, in the City of Bayfield, County

of Bayfield, State of Wisconsin.

    11.        At all times relevant to this Complaint, LEASK was employed by RED CLIFF and

was operating the aforementioned vehicle in the course and scope of his employment and/or

agency with RED CLIFF.

    12.        LEASK owed a duty to exercise reasonable care in the operation of RED CLIFF’s

vehicle.

    13.        On or about September 17, 2018, Plaintiff was walking through a parking lot in the

tribal land of the Red Cliff Band in the City of Bayfield, County of Bayfield, State of Wisconsin.

    14.        On the aforementioned date, LEASK carelessly operated his vehicle while backing

out of a parking spot and failed to see Plaintiff walking through same and struck him with the back

of RED CLIFF’s vehicle

    15.        LEASK breached his duty of care owed to Plaintiff, by failing to maintain control

of his vehicle, failing to maintain proper look out, failing to stop due to a pedestrian and further

failing to operate said vehicle with due caution and reasonable care.

    16.        As a direct and proximate cause of the incident described and failure of LEASK to

use due care as more fully described in this complaint herein, Plaintiff was injured, incurred in the

past and will incur in the future lost wages and medical expenses thereby entitling him to economic

damages in an amount to be proved at trial.
                                                 3
            Case: 3:21-cv-00561 Document #: 1 Filed: 09/07/21 Page 4 of 4


    17.        As a further proximate cause of the incident and wrongful conduct described in this

complaint herein, Plaintiff was injured in the past and into the future wherein he sustained

emotional distress, pain and suffering, inconvenience and other non-economic damages all in an

amount to be proved at trial.

       WHEREFORE, Plaintiff seeks for an award judgment in his favor and against the UNITED

STATES, as follows:

       1.      For non-economic damages in an amount to be proved at the time of trial.

       2.      For economic damages in an amount to be proved at the time of trial,

       3.      For costs and disbursements incurred herein; and

       4.      For such other relief as this Court deems just and proper.



                                                     Respectfully submitted,

                                                     By: /s/ James M. Loren
                                                         James M. Loren, Esq.
                                                         jloren@goldbergloren.com
                                                         Goldberg & Loren, P.A.
                                                         1776 North Pine Island Road, Suite 224
                                                         Plantation, Florida, 33322
                                                         Attorney for Plaintiff
                                                         Phone: (800) 719-1617




                                                4
